DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   

Response to Amendment
This communication is responsive to the applicant's preliminary amendment filed on 02/04/2020.  The applicant(s) canceled all previous claims 1-20, and added new claims 21-40 (see the amendment: pages 2-6).

Specification and Drawing
The disclosure is objected to because of the following: 
a.	For paragraph 42 and Fig. 3, recited reference number “360” for “NLU component” in the paragraph is not shown on or inconsistent with the drawing (Fig. 3), for which it appears to be “260” (not “360”) .  Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 30 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 30 and 40, newly added limitation of “bypassing NLU processing using a third NLU component associated with the third skill” fails to comply with the written description requirement, because the limitation introduces new subject matter, which is not specifically recited or described in the original specification.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


 Regarding claims 22-40, the rejection is based on the same reason as described for claim 21, because the claims recite/include/inherit the same/similar problematic limitation(s) as claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 21-23, 26-33 and 36-40 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by RAMASWAMY et al. (US 6,311,150) hereinafter referenced as RAMASWAMY.
As per claim 21, as best understood in view of claim rejection under 35 USC 112 (b), see above, RAMASWAMY discloses ‘method and system for hierarchical natural language understanding’ (title), comprising: 
receiving input data (‘converted’/‘direct text’, or ‘a string of natural language text’) corresponding to an input (‘use’s spoken input' or 'user's written input' or 'text input' by 'user' via a computer keyboard' including ‘input command’, ‘query’ or ‘sentence’), (Figs. 1-2, block 10, col. 4, line 60 to col 5, line 17, col. 6, lines 1-50);
determining (or ‘defining’), from a first subset (read on a first group of applications associated with a ‘category’ or ‘subcategory’ in ‘hierarchical’ model levels) of skills (read on ‘applications’, ‘tasks’, or ‘formal commands’ (that substantially imply existing corresponding software routine programs or function calls to be executed in nature, such as in a form like ‘checkNew Mail ( )’) in a broad sense, in light of the specification: paragraphs: 36-38), a second subset of skills (read on a second/different group similar to the first group, but having a combination with different and fewer applications/formal commands in the same or lower category/subcategory level(s)) potentially corresponding to a command (or also ‘formal command’ or translated ‘command’) represented in the input data (such as ‘text input’), the second subset include at least a first skill and a second skill (read on a first ‘application’/ ‘task’/‘formal command’ and a second (different) ‘application’/ ‘task’/ ‘formal command’ among the multiple applications, tasks, or formal commands associated with the ‘NLU system’, including ‘email’ and ‘calendar’ applications, and more specific ‘intent’/ ‘formal command’ to 
performing natural language understanding (NLU) processing (via block 12 or ‘NLU engine’) corresponding to the input data (the ‘text input’) using at least one first NLU component (read on at least one first ‘level k model’, or ‘level n translator’ in the  ‘hierarchical NLU’) associated with the first skill (same above) to generate first NLU data (read on ‘probability’, ‘score’, and/or ‘combined score’ with its ‘translation’ result or ‘formal command’ related to the first application/task/formal command associated with the NLU) (Figs. 1-2, 4, col. 2, lines 25-41, col 8, lines 25-63); 
performing NLU processing corresponding to the input data (same above) at least one second NLU component (read on at least a second/different ‘level k model’ or ‘level n translator’ in the ‘hierarchical NLU’) associated with the second skill (same above, such as a second/different ‘application’) to generate second NLU data (read on ‘probability’, ‘score’, and/or ‘combined score’ with its ‘translation’ result or ‘formal command’, related to the second/different application/task/formal command associated with the NLU); and 
based at least in part on the first NLU data and the second NLU data (same above), causing the first skill to execute (‘execution’) the command (‘translated formal command’) using at least a portion of the first NLU data (same above, such as using ‘highest score’ and selected  ‘final/translated command’ corresponding to the first ‘application’ associated with ‘input command’), (col. 2, lines 25-41, col. 5, lines 5-17, col. 8, lines 25-63).  
As per claim 22 (depending on claim 21), RAMASWAMY further discloses “processing rating data (read on ‘scoring’/‘ranking’ the ‘probability’, ‘score’, or ‘combined score’ regarding 
As per claim 23 (depending on claim 21), RAMASWAMY further discloses “selecting the first subset of skills (same above, such as the first group of applications/formal commands in a lower level ‘category’/‘subcategory’) from a first set (read on a first ‘set’ or  ‘category’/‘subcategory’ in a higher level translation) of skills (‘applications’) corresponding to a system (‘hierarchical/NLU system’)”, (Figs. 1-2, col. 2, lines 9-41, col. 5, lines 40-63, col. 8, lines 20-63).  
As per claim 26 (depending on claim 21), RAMASWAMY further discloses “determining a first score (read on a ‘probability’, or ‘score’ of ‘selection/choice’) corresponding to the first skill (same above, such as the application/task/formal command associated with its ‘translation’/‘category’ level); determining a second score corresponding to the second skill (similar to above, but corresponding to the different application/task/formal command); and determining that the first score and the second score satisfy (or, ‘more than’, ‘exceeds’, or ‘less than’) a threshold (read on ‘number of categories’ being ‘selected’, or a ‘predetermined threshold’), wherein determining (‘selecting’) the second subset of skills is based at least in part on the first score and the second score satisfying the threshold (such as satisfying ‘two’ categories and/or the ‘threshold’)”, (col. 2, lines 25-65, col. 8, lines 20-63).  
As per claim 27 (depending on claim 21), RAMASWAMY further discloses “processing, by at least one trained model (read on at least one of ‘hierarchical models’ for related ‘translator levels’), first data (read on ‘training data from a given domain’ including  ‘relevant sentences from the domain’, or ‘application specific sentences or words’) corresponding to the first skill (same above) and second data corresponding to the second skill (similar to the first data, but 
As per claim 28 (depending on claim 27), RAMASWAMY further discloses “determining third data (read on different data from the first or second data, such as a different text related to converted or direct ‘text’) corresponding to a representation of the input (such as ‘user’s spoken input’, ‘user’s written input’, or ‘keyboard input’), wherein the at least one trained model further processes the third data to determine the model output data (similar to claim 27, but for a different formal command corresponding to different translation level(s) or category/subcategory)”, (Fig. 3, col. 3, lines 10-22, col. 6, line 66 to col. 8, line 24).  
As per claim 29 (depending on claim 27), RAMASWAMY further discloses “determining a first score (such as a ‘combined score’) by processing the first data (same above, such as ‘sentence or words’) using a first trained model (such as a model corresponding to a lower level category/subcategory) specific to the first skill (same above, and being ‘application specific’); and determining a second score by processing the second data using a second trained model specific to the second skill (similar to the first score, but for a different specific application)”, (Fig. 3, col. 3, lines 10-22, col. 6, line 66 to col. 8, line 63).  
As per claim 30 (depending on claim 27), as best understood in view of claim rejection under 35 USC 112 (a) and (b), see above, RAMASWAMY further discloses “wherein: the first subset of skills includes the first skill, the second skill, and a third skill (such as the first group 
As per claims 31-33 and 36-40, they recite a system (apparatus).  As best understood in view of claim rejection under 35 USC 112 (b), see above, the rejection is based on the same reasons described for claims 21-23 and 26-30 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein additional limitations regarding “processor”, “memory” and related “instructions” are also disclosed by RAMASWAMY (col. 4, lines 50-66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 24-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over RAMASWAMY in view of CHANDRASEKARAN et al. (US 2016/0196491) hereinafter referenced as CHANDRASEKARAN. 
As per claim 24 (depending on claim 21), even though RAMASWAMY discloses “determining the second subset of skills is based at least in part on the first skill being enabled” (read on the application/task/formal command with corresponding translation category level(s) having ‘the highest combined score’ and/or satisfying ‘the threshold’ (so as being enabled for execution) in a broad sense) and using ‘context history to resolve the full meaning of the command’ (col. 8, lines 20-63, col. 6, lines 37-39), RAMASWAMY does not expressly disclose “determining profile data associated with the input; and determining at least a portion of the profile data indicates the first skill is enabled”.  However, the same/similar concept/feature is well known in the art as evidenced by CHANDRASEKARAN who discloses ‘method for recommending content to ingest as corpora based on interaction history in natural language question and answering systems’ (title), comprising ‘natural language-based QA system’, storing ‘the interaction history of questions and answers in an interaction history database’, providing  various ‘context information extracted from the interaction history’ including ‘originating device type’ and ‘user profile’/‘authorship profile’/‘user profile information’ (reads on “profile data”), using ‘natural language (NL) processing to analyze textual information in the question and retrieved information from the interaction history database in order to extract or deduce question’ and/or ‘to identify specified entity information’, so that ‘NLP’ including natural language 
As per claim 25 (depending on claim 21), the rejection is based on the same reason described for claim 24, because it also reads on the limitation(s) of claim 25 (see above).
As per claim 34-35 (depending on claim 31), the rejection is based on the same reason described for claims 24-25 respectively, because it also reads on the limitation(s) of claims 34-35 respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No.10,504,512 hereinafter referenced as P512. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claim 21, comparison of limitations between the claim of instant application and claim(s) of P512 as following: 
Claims of instant application
Claims of P512
21. (New) A computer-implemented method, comprising: 

receiving input data corresponding to an input; 

determining, from a first subset of skills, a second subset of skills potentially corresponding to a command represented in the input data, the second subset include at least a first skill and a second skill;









performing natural language understanding (NLU) processing corresponding to the input data using at least one first NLU component associated with the first skill to generate first NLU data;


performing NLU processing corresponding to the input data at least one second NLU component associated with the second skill to generate second NLU data; and



based at least in part on the first NLU data and the second NLU data, causing the first skill to execute the command using at least a portion of the first NLU data.  




receiving input text data associated with a source device; 

determining a first confidence score representing a first likelihood that a first application is configured to execute a command represented in the input text data; 
determining a second confidence score representing a second likelihood that a second application is configured to execute the command; 

determining a third confidence score representing a third likelihood that a third application is configured to execute the command; 

performing natural language understanding (NLU) processing on the input text data using at least one first NLU component associated with the first application to generate first NLU data corresponding to at least one first NLU score; 

performing NLU processing on the input text data using at least one second NLU component associated with the second application to generate second NLU data corresponding to at least one second NLU score; 

selecting the first NLU data based at least in part on the at least one first NLU score and the at least one second NLU score; and 
causing, based at least in part on the first NLU data, the first application to execute the command. 
 


Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that variation of claim limitations between the claimed inventions of the instant application and P512 would be substantially within the same/similar scope of the inventive concept in term of patentable distinguishability, and implementation from claim 11 of P512 to claim 21 of instant application would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claim 31, it recites a system (apparatus). The rejection is based on the same reason described for claim 21, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
February 25, 2021
/QI HAN/Primary Examiner, Art Unit 2659